DETAILED ACTION
ALLOWABLE SUBJECT MATTER
For the present application filed on or after March 16, 2013, which was examined under the first inventor to file provisions of the AIA , Claims 1, 4-7 and 8-13 are allowed with the amendments from Applicants’ submission of 05/27/2022 and 04/27/2022 with the Examiner’s amendment herein over the prior art of record and meeting 35 U.S.C. 112(d).  
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
3.	Authorization for this examiner's amendment was given in a telephone interview with Whitney Remily on 09/07/2022.  
4.	The application has been amended as follows:  Please amend Claim 1 and add claims 8-13, as follows.  
A.	IN THE CLAIMS: 
I.	Claim 1, in the last line after the word “solvent” insert the words - - selected from the group consisting of a hydrocarbon solvent, a ketone solvent, an ether solvent, an ester solvent, an aprotic polar solvent, a chlorinated hydrocarbon solvent, and mixtures thereof  --.   
Add the following new claims: 

II.	8.  	(New) The surface treatment agent according to claim 1, wherein the hydrocarbon solvent is present and comprises:  pentane, hexane, cyclohexane, heptane, isooctane, benzene, toluene, xylene, or mixtures thereof. 
III.	9.  	(New) The surface treatment agent according to claim 1, wherein the ketone solvent is present and comprises:  acetone, methyl isobutyl ketone, or mixtures thereof. 
IV.	10.  	(New) The surface treatment agent according to claim 1, wherein the ether solvent is present and comprises:  diethyl ether, tetrahydrofuran, dioxane, or mixtures thereof.
V.	11.  	(New) The surface treatment agent according to claim 1, wherein the ester solvent is present and comprises:  ethyl acetate, butyl acetate, or mixtures thereof.
VI.	12.  	(New) The surface treatment agent according to claim 1, wherein the aprotic polar solvent is present and comprises:  acetonitrile, N, N-dimethylformamide, or mixtures thereof.
VII.	13.  	(New) The surface treatment agent according to claim 1, wherein the chlorinated hydrocarbon is present and comprises:  dichloromethane, chloroform, or mixtures thereof.  


EXAMINER’S REASONS FOR ALLOWANCE
From Applicants’ Request for Continued Examination “RCE” with amendment filed on 05/27/2022; with after final amendment and declaration of 04/27/2022, entered therewith; and with the examiner’s amendment herein; Claims 1, 4-7 and 8-13 are patentable over the cited prior art of record under 35 U.S.C. 103 and overcome the rejections under 35 U.S.C. 112(d).  
The following is a statement of reasons for the indication of allowable subject matter:   from the amendment of Claim 1 and new claims 8-13, incorporating the described subject matter of pages 9-10 of the specification as filed for types of solvent shown in the application and declaration filed 04/27/2022, the claims have commensurate scope for the surface treating agent with unexpected results of short reaction time along with durability and stability of bonding with the substrate.  These results show solvents in the examples of the application, as filed, of toluene and in the declaration of tetrahydrofuran, ether type; acetonitrile, aprotic polar type; ethyl acetate, ester type; and dichloromethane, a chlorinated hydrocarbon type; along with an explanation of a trend for the other solvent types allow formation of a firm bond of the alkoxysilane compound having a cyclic silazane structure represented by formula (1) with the substrate as explained with the results of the experiments in the declaration.   None of the cited prior art of record alone or in any proper combination of:  JP 2015160811, English machine translation, Honma in view of U.S. 2004/0077892, Arkles, teach or suggest such claimed solvents for the surface treatment agent comprising an alkoxysilane compound having a cyclic silazane structure represented by formula (1).  
In light or the above, it is clear that the above cited prior art of record either alone or in any combination with each other do not disclose or suggest the present invention of Claims 1, 4-7 and 8-13, as amended and added, and therefore the present claims are passed to issue.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/KENNETH J STACHEL/            Primary Examiner, Art Unit 1787